         Case 1:18-vv-01628-UNJ Document 49 Filed 07/20/20 Page 1 of 2




    In the United States Court of Federal Claims
                              OFFICE OF SPECIAL MASTERS
                                    Filed: June 23, 2020

************************
ALLISON FERRINI, parent and natural *
guardian of minor, W.F., a minor,   *               UNPUBLISHED
                                    *
       Petitioner,                  *               Case No. 18-1628V
                                    *
v.                                  *               Special Master Dorsey
                                    *
SECRETARY OF HEALTH                 *               Damages Award; Proffer; Influenza (“Flu”)
AND HUMAN SERVICES,                 *               Vaccine; Guillain-Barre Syndrome (“GBS”).
                                    *
       Respondent.                  *
                                    *
************************

Bridget C. McCullough, Muller Brazil, LLP, Dresher, PA, for petitioner.
Ronalda E. Kosh, United States Department of Justice, Washington, DC, for respondent.

                            DECISION AWARDING DAMAGES1

        On October 23, 2018, Allison Ferrini (“petitioner”) filed a petition for compensation
under the National Vaccine Injury Compensation Program (“the Program”),2 on behalf of her
minor child, W.F., alleging that W.F. suffered Guillain-Barre Syndrome (“GBS”), as a result of
an influenza (“flu”) vaccine administered on November 13, 2015. Petition at 1. On January 27,
2020, the undersigned issued a ruling finding petitioner entitled to compensation.

       On June 23, 2020, respondent filed a Proffer on Award of Compensation (“Proffer”),
attached hereto as Appendix A. In the Proffer, respondent represented that petitioner agrees with
1
 Because this Decision contains a reasoned explanation for the action in this case, the
undersigned is required to post it on the United States Court of Federal Claims’ website in
accordance with the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal
Management and Promotion of Electronic Government Services). This means the Decision will
be available to anyone with access to the Internet. In accordance with Vaccine Rule 18(b),
petitioner has 14 days to identify and move to redact medical or other information, the disclosure
of which would constitute an unwarranted invasion of privacy. If, upon review, the undersigned
agrees that the identified material fits within this definition, the undersigned will redact such
material from public access.
2
 The Program comprises Part 2 of the National Childhood Vaccine Injury Act of 1986, 42
U.S.C. § 300aa.


                                                1
          Case 1:18-vv-01628-UNJ Document 49 Filed 07/20/20 Page 2 of 2




the proffered award. Proffer at 2. Based on the record as a whole, the undersigned finds that
petitioner is entitled to an award as stated in the Proffer.

       Pursuant to the terms stated in the attached Proffer, the undersigned awards:

         (1) A lump sum payment of $962.32 in the form of a check made payable to
             petitioner, Allison Ferrini, for past unreimbursable expenses.

         (2) An amount sufficient to purchase the annuity contract described in section II.B.
             of the Proffer, that will provide payments to W.F.

Proffer at 2-3.

       In the absence of a motion for review filed pursuant to RCFC Appendix B, the Clerk of
Court SHALL ENTER JUDGMENT herewith.3

       IT IS SO ORDERED.


                                             s/Nora Beth Dorsey
                                             Nora Beth Dorsey
                                             Special Master




3
 Pursuant to Vaccine Rule 11(a), entry of judgment is expedited by the parties’ joint filing of
notice renouncing the right to seek review.

                                                2
